DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “calculating […] a litterfall interception water storage […] based on the original remote sensing dataset of the climate element” is unclear and confusing. According to the applicant’s specification para [28]-[29], CIS (“litterfall interception water storage”) is calculated based on Rm (“maximum water holding capacity of vegetation”), Ro (“average natural water content of vegetation”), and M (“litterfall accumulation”), however, claim 1 recites that the “original remote sensing dataset” is comprised of elements not including any of the Rm, Ro, or M. Please clarify that the claimed “original remote sensing dataset” also includes Rm, Ro, and M. similar reasons apply to claim 6, which recites subject matter similar to claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U..S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claims 1-10 recite a method/system for estimating a surface runoff via a mental process and mathematical calculations.
Considering Step 1 analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-10 are to a process and a machine.
Considering Step 2A Prong One analysis, claims 1-10 recite an abstract idea. Regarding claim 1, the limitation “obtaining an original remote sensing dataset of a climate element in a study area” is considered a mental process, as a human retrieving stored weather data is of a mental process. Furthermore, various steps of “calculating” recited in claim 1 are considered mathematical calculations. Therefore, claim 1 recites a combination of a mental process and mathematical calculations.
Considering Step 2A Prong Two analysis, claims 1-10 do not recite additional elements that integrate the judicial exception into a practical application.
Considering Step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. Claims 6-10 recite hardware (“modules”) as additional elements, however, which is not considered “significantly more than the judicial exception”.
Therefore, claims 1-10 are not eligible subject matter under 35 U.S.C. 101.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “modules” in claims 6-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 would be allowable if amended to overcome the rejection under 35 U.S.C. 101. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Simic et al. (“Assessing the impact of leaf area index on evapotranspiration and groundwater recharge across a shallow water region for diverse land cover and soil properties”) discloses (1) obtaining an original remote sensing dataset of a climate element in a study area, wherein the original remote sensing dataset of the climate element comprises monthly precipitation, monthly actual evapotranspiration, monthly soil water content, monthly snowmelt, monthly soil thickness, and monthly leaf area index (see section III and V, remote sensing data and various relationships between variables including precipitation, evapotranspiration, soil water storage, snow accumulation, soil thickness, and leaf area index).
However, Simic does not disclose calculating steps (2), (3), and (4) in the claimed particular manner, wherein the applicant’s explicit definition of each of the elements (“vegetation canopy interception water storage”, “a litterfall interception water storage”, “soil water storage”, “vegetation-soil interception water conservation”, etc.) in their specification has been considered. Similar reasons apply to claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bai et al. (USPN 11,300,709) discloses calculating surface runoff yield using multiple weather related variables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668